                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


FRANK A. MOSLEY,

       Petitioner,

v.                                               Case No.: 4:21cv167-MW/MAF

STATE OF FLORIDA,

     Respondent.
___________________________/

                     ORDER ACCEPTING AND ADOPTING
                      REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 3. This Court lacks jurisdiction to consider Petitioner’s

request for an extension of time to file his § 2254 habeas petition. But this Court

wants to make plain to Petitioner that it is not dismissing Petitioner’s case simply to

thwart his efforts. Instead, this Court recognizes that Petitioner’s time is best served

filing his habeas petition, rather than requesting an extension to file his habeas

petition, before his July 2021 deadline. Petitioner will likely be permitted to amend

his petition once it is filed, but it must be filed on time.
       Accordingly, upon consideration, no objections having been filed by the

parties,

       IT IS ORDERED:

       The report and recommendation, ECF No. 3, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “This case is DISMISSED

without prejudice for lack of jurisdiction.” A certificate of appealability is DENIED

and leave to appeal in forma pauperis is DENIED. The Clerk shall close the file.

       SO ORDERED on May 21, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         2
